Order denying motion to dismiss the complaint on the ground that on its face it fails to state facts sufficient to constitute a cause of action affirmed, with ten dollars costs and disbursements. The complaint stating two causes of action, namely, one for a debt alleged to be owing by defendant William Spiwak to the plaintiff, and a second cause of action alleging a fraudulent conveyance of real property by said Spiwak and his wife, by which it is alleged Spiwak made himself insolvent or with an “ unreasonably small capital ” with intent to defraud the plaintiff, is sufficient on the face thereof and the defendants’ motion to dismiss the complaint was properly denied. Young, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.